IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0173
                                 Filed June 7, 2017


IN THE INTEREST OF J.P.,
Minor Child,

J.D., Mother,
       Petitioner-Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



         A mother appeals from the termination of her parental rights. AFFIRMED.




         Jessica Maffitt of Benzoni Law Office, P.L.C., Des Moines, for appellant

mother.

         Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

         John P. Jellineck of the Public Defender’s Office, Des Moines, for minor

child.



         Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                           2


DANILSON, Chief Judge.

       A mother appeals from the termination of her parental rights. 1 Because

we find the State has made reasonable efforts to reunify the mother and child,

and because there is clear and convincing evidence to support termination

pursuant to Iowa Code section 232.116(1)(h) (2016), termination is in the child’s

best interests, and no permissive factor weighs against termination, we affirm the

termination of the mother’s parental rights.

I. Background Facts and Proceedings.

       The child was born in September 2015 and came to the attention of the

juvenile court on October 13, 2015, after the mother contacted the Iowa

Department of Human Services (DHS) and reported that she was unable to care

for the child because her mental-health, substance-abuse, and childhood-trauma

issues were more than she could bear at that time.2 The mother (age thirty at the

time of the termination hearing) has a significant history of trauma, mental-health

disorders and substance abuse. She has been diagnosed with seizure disorder,

bipolar disorder, schizophrenia, posttraumatic stress disorder, anxiety, major

depression disorder, split personality disorder, and mild mental retardation. She

has struggled with these mental-health concerns since she was fourteen years

old. The juvenile court entered a temporary removal order with the mother’s

1
  The father’s rights were also terminated. He does not appeal.
2
  The mother has had numerous hospitalizations due to her mental-health conditions.
She has experienced suicidal thoughts since about age sixteen, and acknowledges
three suicide attempts since 2012, including one during the course of the juvenile court
proceedings. She also acknowledges periods of time during the proceedings when she
was hearing voices and experiencing split personalities, including thoughts to harm
things or to do harm to others. She has experienced seizures since she was seven,
including during these juvenile court proceedings.
        The mother also has a long history of substance use (marijuana being her drug
of choice, but also methamphetamine and non-prescribed use of her medicines).
                                            3


consent. The child was placed in the temporary legal custody of DHS for foster

care. On October 21, an order confirming the removal was entered.

       On December 4, the court entered an order adjudicating the child in need

of assistance (CINA) pursuant to Iowa Code section 232.2(6)(k) and (n).3 The

adjudication order states:

               The Court has inquired of the parties as to the sufficiency of
       services being provided and whether additional services are
       needed to facilitate the safe return of the child to the home and
       finds the following services shall be or continue to be offered: visits
       at DHS discretion; [Family Safety, Risk, and Permanency] FSRP
       services; mental health and substance abuse treatment for mother;
       substance abuse evaluation for putative father; paternity testing;
       housing assistance for the mother; transportation assistance for the
       mother; parenting classes for the mother.

       On January 13, 2016, the juvenile court entered a dispositional order,

continuing the child in foster care and adopting a case permanency plan, which

required the mother to participate in supervised visitation at DHS discretion and

participate in Family Safety, Risk, and Permanency (FSRP) services and comply

with all FSRP recommendations, as well as participate in substance-abuse

therapy and comply with all therapy recommendations. The mother was also

required to address her mental-health concerns by participating in therapy and

taking her medication as prescribed and working with a domestic-violence

advocate in either a group or individual setting. The court wrote:

              8. The court inquired of the parties as to the sufficiency of
       services being provided and whether additional services are
       needed to facilitate the safe return to or maintenance of the child in
       the home. Based on this inquiry, the Court finds that the mother

3
  Defining a CINA as a child “[w]hose parent, guardian, or other custodian for good
cause desires to be relieved of the child’s care and custody,” Iowa Code § 232.2(6)(k),
and “[w]hose parent’s . . . mental capacity or condition, imprisonment, or drug or alcohol
abuse results in the child not receiving adequate care.” Id. § 232.2(6)(n).
                                           4


      requests additional visits. DHS is in agreement and is working to
      facilitate more frequent visits.
               9. The Court advises the parties that failure to identify a
      deficiency in services may preclude the party from challenging the
      sufficiency of services in a termination of parental rights
      proceeding.
               10. Reasonable efforts have been made to eliminate or
      prevent the need for removal of the child from the home and to
      finalize any permanency plan in effect and to maintain sibling
      contact; these services include those set forth in State’s Exhibit 9,
      incorporated herein by reference.

      Review hearings were held on March 16, May 3, and August 3, 2016. The

March 16 review order provided, in part:

              8. The court inquired of the parties as to the sufficiency of
      services being provided and whether additional services are
      needed to facilitate the safe return to or maintenance of the child in
      the home. Based on this inquiry, the court finds the following
      services are being requested and are ordered; continuing housing
      assistance for the mother; assistance for the mother obtaining adult
      services; records of mother’s hospitalizations since [the child] was
      born should be obtained; Family Team Meeting.
              9. The Court advises the parties that failure to identify a
      deficiency in services may preclude the party from challenging the
      sufficiency of services in a termination of parental rights
      proceeding.
              10. Reasonable efforts have been made to eliminate or
      prevent the need for removal of the child from the home and to
      finalize any permanency plan in effect; these services include those
      set forth in State’s Exhibit 17, incorporated herein by reference.

      The May 3 order states, in part: “Based on [the court’s] inquiry [as to the

sufficiency of services], the court finds no additional services are being

requested.” The court found “[r]easonable efforts have been made.”

      On August 3, the court entered another review order and again found no

additional services were being requested and reasonable efforts had been made.

      A contested permanency hearing was held on September 28, 2016. At

that hearing, the mother testified she was discharged from substance-abuse
                                                5


inpatient treatment because the program personnel believed she needed to first

work on her mental-health condition. She stated her psychiatric medications had

been adjusted and she was feeling more stable. She intended to begin therapy

in the near future and she was looking for housing. The mother was asked, “Is

there anything else you would need as far as services from the State to assist

you in that [getting the child returned and being able to provide a safe stable

home]?” She stated, “Not as far as I know right now.” The juvenile court noted

reasonable efforts had been made to achieve reunification. The court also found

the statutory time period required a finding that reasonable progress was not

being made by the mother, and ordered the permanency goal be changed to

termination of parental rights.4



4
    The court stated on the record:
         [W]e have all been [in] a battle, all of us working together here for the past
         year to try to get to a point where we can understand whether or not [the
         mother] can be a full-time mother, full-time parent for this child; in spite of
         her love for her child and a bond, can she be a parent. And as [the
         mother] recognized here today, services have been offered and provided
         and participated in to, I believe those services were designed for this
         purpose of getting us to a point where we could make that evaluation.
                  The problem is that we’re not at a point a year down the road
         where we can make that evaluation. We are, because of [the mother]’s
         ongoing struggles throughout the last year, still at a point where
         visitations are supervised; that her interactions with her child, although
         helpful and bonding to both child and mother, are not and have not
         progressed to a point where we can evaluate true parenting skills.
                  We have had continued substance abuse. But, more importantly,
         we have had a continuation of the mental health struggles that [the
         mother] has suffered with and from throughout much of her life. And we
         know from how this case began that those struggles really prevent her
         from being a full-time parent.
                  And so have we been able to address those issues sufficiently
         that I can sit here today and say with certainty that given another short
         period of time, up to six months, that we can be in a position where [the
         mother] can be a full-time parent. She wants to obtain housing, but has
         not. She wants to address her substance abuse, to this point has not.
         She wants to address her mental health, and to this point she has taken
                                          6




       A petition to terminate the mother’s parental rights was filed on

September 30, 2016.

      A contested permanency review and termination hearing was held on

December 1 and 14, 2016. At the December 1 hearing, the mother reported

having recently obtained case-management services and that she was

scheduled to meet with a domestic-abuse advocate the following week. She

reported she was taking her medications as prescribed and was feeling more

stable psychologically.   She had been seeing her psychiatrist for medication

review monthly and attending mental-health therapy. She acknowledged she

had used marijuana two weeks prior. She did not yet have housing but believed

her case manager would be able to assist her in the search. The mother was

scheduled for three visits per week with her child. She testified she had attended

three visits since October 2016. She indicated she had transportation problems

but stated she was eligible for bus passes and intended to sign up for those. The

mother acknowledged she was not capable of providing the child with a home at

that time and asked for an additional six months.




      steps. But, ultimately, we are at a point where she has been many, many
      times before in her life.
             And so I’m not able to make a determination today that further
      period of time working toward reunification will get us to this child being
      with her mother full-time within six months.
             The other options that are available to me, termination and
      adoption or guardianship, we have a child that is this young and who is in
      need of a permanent place to grow up. A guardianship is not the
      appropriate resolution. The appropriate resolution is through adoption,
      which requires a termination of parental rights. I am going to direct the
      county attorney to file that petition, and we’ll schedule it for a hearing.
                                          7


       The juvenile court continued the hearing to allow the case manager Sarah

Sorensen to testify, which she did on December 14. Sorensen stated she had

been working with the mother since late October or early November and was

available to help coordinate the mother’s many needed services.             Sorensen

testified that the mother’s “big” need was housing—“We worked a little bit on it,

but, if anything, that’s a problem. It takes a long time. So as soon as any

housing could be available at the very soonest is three months, and that’s kind of

pushing it. Most is six months, from what I see.”5 She stated emergency and

short-term temporary housing may be available.

       The juvenile court declined to grant the mother additional time and

terminated her parental rights pursuant to Iowa Code section 232.116(1)(h) and

(k) (2016). The mother appeals.

II. Scope and Standard of Review.

       We review termination-of-parental-rights proceedings de novo. See In re

M.W., 876 N.W.2d 212, 219 (Iowa 2016). We are not bound by the factual

findings of the juvenile court, but we give them weight. See id. Proof must be

clear and convincing. Id. Evidence is “clear and convincing” when there are no

“serious or substantial doubts as to the correctness [of] conclusions of law drawn

from the evidence.” Id. (alteration in original) (quoting In re D.W., 791 N.W.2d

703, 706 (Iowa 2010)).




5
  This time frame was because a child was involved. For people without children looking
for housing, the process can take up to two years.
                                         8


III. Discussion.

       On appeal, the mother asserts the State did not make reasonable efforts

to reunify her with her child.    Essentially, she claims that had she received

housing assistance in December 2015 and case-management services in March

2016, she would have achieved more stability sooner.

       “The State must show reasonable efforts as a part of its ultimate proof the

child cannot be safely returned to the care of a parent.” In re C.B., 611 N.W.2d

489, 493 (Iowa 2000). “[T]he reasonable efforts requirement is not viewed as a

strict substantive requirement of termination. Instead, the scope of the efforts by

the DHS to reunify parent and child after removal impacts the burden of proving

those elements of termination which require reunification efforts.” Id.

       If a parent has a complaint regarding services, the parent must
       make such challenge at the removal, when the case permanency
       plan is entered, or at later review hearings. Moreover, voicing
       complaints regarding the adequacy of services to a social worker is
       not sufficient. A parent must inform the juvenile court of such
       challenge.

In re C.H., 652 N.W.2d 144, 148 (Iowa 2002) (internal citation omitted). If the

parent does not demand other or different services, the issue is not preserved for

our review. See In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005).

       Here, the mother did request additional services earlier in the CINA

proceedings. In the March 2016 review order the court noted the mother was

requesting “continuing housing assistance” and “assistance for the mother

obtaining adult services.” But in the May and August review orders, the court

noted reasonable efforts were being made and no additional services were

requested.   In the September permanency hearing the mother testified she
                                         9


needed no additional services. The mother’s claim about a lack of reasonable

efforts is thus belied by the record.

       The mother also argues the court should have allowed her an additional

six months to work toward reunification, termination was not proper under section

232.116(1)(h) because the State had not made reasonable efforts, termination

was not proper under section 232.116(1)(k) because her psychiatric conditions

were being treated, and termination was not in the child’s best interest due to the

strong parent-child bond.

       When the juvenile court relies on more than one statutory ground, we may

affirm the order on any ground supported by clear and convincing evidence. See

D.W., 791 N.W.2d at 707. Having already found reasonable efforts to reunify

mother and child had been made, there is clear and convincing evidence to

support termination pursuant to section 232.116(1)(h) (allowing termination

where a child aged three years and younger and adjudicated CINA “has been

removed from the physical custody of the child’s parents for at least six months

of the last twelve months, or for the last six consecutive months and any trial

period at home has been less than thirty days,” and cannot be returned at

present).

       We recognize that battling mental-health issues and substance abuse are

difficult tasks. But our focus is on the child’s best interests, and the legislature

“has made a categorical determination that the needs of a child are promoted by

termination of parental rights” when the child cannot be returned to the parent’s

custody within the relevant statutory time period. See C.B., 611 N.W.2d at 494.
                                         10


      By the time of the termination hearing, one-year-old J.P. had been out of

the mother’s custody for more than twelve months—six months longer than the

statutory time period. In order to continue placement for another six months,

section 232.104(2)(b) requires a court to find “that the need for removal of the

child from the child’s home will no longer exist at the end of the additional six-

month period.” Given the mother’s past performance and long history of mental

health instability and substance abuse, we are not convinced additional time or

alternative services would change her conduct. We agree with the juvenile court

that reasonable efforts were made and additional time for reunification was not

warranted under the facts of the case.

      The mother asserts the bond between her and the child should preclude

termination here.     “‘The factors weighing against termination in section

232.116(3) are permissive, not mandatory,’ and the court may use its discretion,

‘based on the unique circumstances of each case and the best interests of the

child, whether to apply the factors in this section to save the parent-child

relationship.’” In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (quoting In re D.S.,

806 N.W.2d 458, 474-75 (Iowa Ct. App. 2011)).

      We acknowledge the record indicates the child recognizes and responds

to the mother. And while section 232.116(3)(c) allows the juvenile court not to

terminate when “[t]here is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship,” we are not persuaded this is such a case. The child was

fifteen months old at the time of termination hearing and had been out of the

mother’s care for fourteen of those months.
                                        11


      Finally, the mother contends the juvenile court reached its conclusion

based in part on a faulty factual finding. The juvenile court did incorrectly state

that the child was placed in a foster home where the family had indicated they

were “willing and able to adopt the child.”        The foster family was not a

preadoptive home. However, a report from the foster parents indicated the child

      has been spending time with his potential adoptive family. This is a
      family we know well and who have known [the child] since he was
      placed with us. They’ve provided respite care for him several times
      and have had regular visits with him. Their visits have gone very
      well. The family adores him and [the child] is happy when he is
      with them. They have kids the similar ages as our kids—[the child]
      seems to really enjoy being with them too. He happily goes to them
      when they pick him up and we have not had any behavior issues
      for him when he returns to us.

The slight misstatement by the juvenile court does not affect our conclusion that

termination of the mother’s parental rights should be affirmed.

      AFFIRMED.